Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s Request for Continued Examination (RCE) filed on June 6, 2022. Claims 1-3, 7-8, 10 and 21-22 have been amended. Claims 4-5, 9, 11, 13-16 and 18 have been cancelled. Claims 6, 12, 17 and 19 have been previously cancelled. Claims 22-34 have been added. Claims 1-3, 7-8, 10, 21 and 23-34 are pending.

Claims 1-3, 7-8, 10, 21 and 23-34 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-3, 21, 23, 25, 27, 29, 31, and 33-34, applicant amended the independent claim to overcome the claim rejection set forth in the Final Office action dated on March 7, 2022. Furthermore, the cited prior art of record does not teach or fairly suggest a method for wirelessly controlling a smart lamp wherein, along with the other claimed steps, comparing the detected motion against a plurality of motion patterns stored by the remote control, wherein the comparing comprises converting the recorded motion pattern into an abstract representation of the motion of the remote control, as recited in claim 1.
Regarding Claims 7-8, 10, 24, 26, 28, 30, and 32, applicant amended the independent claim to overcome the claim rejection set forth in the Final Office action dated on March 7, 2022. Furthermore, the cited prior art of record does not teach or fairly suggest a remote control configured for wirelessly controlling a smart lamp wherein, along with the other claimed steps, comparing the detected motion against a plurality of motion patterns stored by the remote control, wherein the comparing comprises converting the recorded motion pattern into an abstract representation of the motion of the remote control, as recited in claim 7.
Prior art Meerbeek et al. (Pub. No.: US 2016/0150624) discloses a lighting apparatus comprising a remote control, a motion detector for the remote control and a controller for sending a command signal to the light source for controlling the light source according to the detected motion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844